UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March2010 Commission File Number: 001-34598 IFM INVESTMENTS LIMITED 26/A, East Wing, Hanwei Plaza No.7 Guanghua Road, Chaoyang District Beijing, 10004 People’s Republic of China (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form20-FþForm40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(7): SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. IFM Investments Limited By: /s/ Kevin Cheng Wei Name: Kevin Cheng Wei Title: Chief Financial Officer Date: March22, 2010 2 ExhibitIndex Exhibit99.1 — Press Release 3
